ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on Lawyers Professional Responsibility (RLPR), based on an opinion of the North Dakota Supreme Court suspending respondent Patti Jo Jensen for 30 days. In re Jensen, 821 N.W.2d 372, 372-73 (N.D.2012). The North Dakota suspension was based on respondent’s failure to act with diligence and to communicate with a client, which violated Rules 1.3 and 1.4 of the North Dakota Rules of Professional Conduct. Id.
The Director and respondent have entered into a stipulation in which respondent admits the allegations in the petition for disciplinary action and waives her rights under Rule 12(d), RLPR. The parties jointly recommend that the appropriate discipline is a 30-day suspension.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Patti Jo Jensen is suspended from the practice of law, effective 14 days after the filing of this order, for a minimum of 30 days;
*6362. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals);
3. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR;
4. Respondent shall be eligible for reinstatement to the practice of law following the expiration of the suspension period provided that, not less than 15 days before the end of the suspension period, respondent files with the Clerk of Appellate Courts and serves upon the Director an affidavit establishing that she is current in continuing legal education requirements, has complied with Rules 24 and 26, RLPR, and has complied with any other conditions for reinstatement imposed by the court; and
5. Within one year of the date of filing of this order, respondent shall file with the Clerk of Appellate Courts and serve upon the Director proof of successful completion of the professional responsibility portion of the state bar examination. Failure to timely file the required documentation shall result in automatic re-suspension, as provided in Rule 18(e)(3), RLPR.
BY THE COURT:
/s/_ Alan C. Page Associate Justice